 

Exhibit 10.1

 

[ex10-1_01.jpg]

217 W. Main Street

Somerville, New Jersey 08876

 

July 21, 2020

 

Akers Biosciences, Inc.

201 Grove Road

Thorofare, New Jersey 08086

 

Mr. Bill J. White:

 

In order to document the understanding between as to the scope of the work that
Brio Financial Group will perform, as well as certain other matters, we are
entering into this Agreement with Akers Biosciences, Inc. (“you” or the
“Company”). To avoid any misunderstandings, this Agreement defines the services
we will perform for you as well as your responsibilities.

 

SCOPE OF WORK

 

Macro Level Services:

 

● We will provide an Interim Chief Financial Officer (“ICFO”) to the Company.
The named ICFO will be Stuart Benson. The ICFO is part of a team of Brio
Financial Group (“Brio”) employees that will be responsible for:

 

  ● Oversee the accounting close process which includes being onsite two-days
per week at the West Deptford, NJ location,         ● Work with Company’s
management, accounting and finance teams to document and formalize accounting
policies and procedures,         ● Work with Company’s management, accounting
and finance teams to establish, improve upon and document internal controls over
financial reporting,         ● Develop a weekly and monthly management reporting
package (both financial information and key performance indicators) that will be
presented to management monthly,         ● Assist in developing a corporate
consolidation file, and on a quarterly basis, ensuring that Form 10Qs and the
annual Form 10K prep is complete and oversee and manage the audit function,

 



 

 

 

  ● Provide strategic advice relating to future development of the finance
team. Assist in defining a future development vision and legal structure for the
finance function based on initial findings with senior management,

 

●Take responsibility to sign Forms 10-Q and 10-K (and the related
certifications), as well as other financially oriented filings with the SEC
(such as registration statements), as the Company’s ICFO and Principal Financial
and Accounting Officer.Finance function overview and support for the following:

 

  ● Coordinating of proxy mechanics with Broadridge, etc. and proxy solicitor,  
● Coordination with transfer agent for 144 requests, stock issuances, preferred
stock conversions and warrant exercises,   ● Assistance with financial
disclosures for financings (i.e., prospectuses), reviewing reps and warranties
in the purchase agreement for management, and preparation of disclosure
schedules,   ● Maintenance of stock options and warrant ledgers,   ● General
coordination of board and management signatures,   ● Assist with Nasdaq filings
in terms of stock info,   ● Coordination of whistleblower requirements (i.e.,
coordinating putting a hotline in place),   ● Liaising with management and the
board for general communications,   ● Coordination of press releases.

 

Monthly Services:

 

● On a monthly basis, the ICFO team will be responsible for:

 

  ● Work with the accounting team to ensure a timely financial close for the
Company.  The Company is responsible for entering all operating transactions and
performing ledger reconciliations,         ● Review of the monthly financial
close and related reports,         ● Manage, mentor and work with the finance
and accounting teams,         ● Update the headcount file and analyze payroll
related costs (oversight of human resources),         ● Assist in accounting for
complex financial instruments and other complex accounting transactions, such as
the valuation, recognition, reporting and disclosure of all equity transactions.
Brio will prepare and document this analysis so that the Company can provide the
work papers to its auditors,         ● Ensure governance activities are kept up
to date in legal entities, such as maintenance of Board meeting minutes,

 



 

 

 

  ● Act as the Company liaison with the EDGAR Filing agent,         ●
Maintenance of bonus and option programs,         ● Assist management in the
maintenance of group insurance programs,         ● Work with management in
preparing for potential debt and equity capital raises for the Company,

 

Quarterly Services:

 

● We will assist you with preparing your 2020 annual financial statements
(“Balance sheet, Income Statement, Statement of Cash Flows, and Statement of
Shareholders’ Equity”), including the accompanying notes, in accordance with
Generally Accepted Accounting Principles (GAAP) as applied by the Company. The
Company is responsible for entering all operating transactions and performing
ledger reconciliations. We will coordinate this effort with Company personnel
and the Company’s independent auditor.

 

● We will assist you with preparing your 2020 quarterly financial statements
(“Balance sheet, Income Statement, Statement of Cash Flows, and Statement of
Shareholders’ Equity”), including the accompanying notes, in accordance with
Generally Accepted Accounting Principles (GAAP) as applied by the Company. The
Company is responsible for entering all operating transactions and performing
ledger reconciliations. We will coordinate this effort with Company personnel
and the Company’s independent auditor.

 

● On a quarterly basis, we will prepare all debt and equity rollforwards, and
all material audit workpapers. Various workpapers will be the responsibility of
the Company’s internal accounting department, but Brio will review such
workpapers and sign-off on such workpapers prior to the delivery to the
independent audit firm.

 

● On a quarterly basis, we will draft all complex accounting memos detailing
accounting positions taken by the Company during each quarterly accounting close
process.

 

● On a quarterly basis, we will be the liaison with the Company’s securities
counsel, independent audit firm and the EDGAR providers. We will maintain the
working draft of the quarterly and annual filings and will work with the entire
professional team to ensure timely filing.

 

● We will review your general ledger trial balance on a monthly and quarterly
basis and, if we become aware of any adjustments that may be appropriate, we
will itemize these adjustments, provide supporting documentation and present the
adjustments for management approval. We will maintain an internal stock ledger
and internal stock purchase warrants and stock option ledgers, utilized for
accounting valuation and disclosure purposes.

 



 

 

 

● We will assist you in the accounting of complex financial instruments and
other complex accounting transactions, such as the valuation, recognition,
reporting and disclosure of all equity transactions and complex financial
instruments. We will prepare and document our analysis so that you can provide
the analysis to your independent auditors. 

 

● We will assist in the preparation of the Management Discussion and Analysis of
Financial Condition and Results of Operations (MD&A) portion of any quarterly
and annual reports of the Company. You further acknowledge that we do not render
legal advice.

 

● You acknowledge that it is the responsibility of the Company to make and keep
books, records, and accounts, which, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the Company, and that
our responsibility is assisting you with the bookkeeping, the preparation of
GAAP financial statements using management’s books, records, and accounts. We
are not being engaged to file 1099’s or other tax compliance returns.

 

● We will assist the Company’s in evaluating the Company’s internal controls
over financial reporting.

 

● At your request we will be available for conference calls with management and
your Board of Directors or the Audit Committee of your Board of Directors. We
will prepare a board package containing supplemental financial information and
key performance indicators for each meeting of the Board of Directors.

 

Pricing

 

We will perform the services for an initial retainer fee of $7,500, due upon the
execution of this Agreement. Going forward, we will perform the monthly services
at a fixed monthly rate of $13,500, billed and payable on the Fifteenth of every
month, commencing August 15, 2020. The Company will also be billed for travel
and other out-of-pocket costs, such as report production, postage, etc.

 

Additional work not expressly provided for in this Agreement, such as work for
due diligence reviews for potential acquisitions, current reports on Form 8-K,
analysis for additional debt and equity raises, and additional travel for
attendance in person at Board of Director or other meetings are not included in
the above estimate. Services such as these will be billed at our standard hourly
rates ($110/hour for staff accountant, $225/hour for Director level, and
$295/hour for Managing Member) unless an additional engagement letter and
pricing scheme is in place. Please note that if there is a significant change in
the company’s business or number of transaction, the fixed monthly rate will
need to be re-negotiated and a new agreement will need to be put into place
prior to additional work being performed by Brio Financial Group.

 

In accordance with our usual procedures, we will present invoices on a monthly
basis with payments due by end of month. We reserve the right to suspend
services whenever an invoice remains unpaid for more than 45 days.

 



 

 

 

E-mail Communication

 

In connection with this engagement, we may communicate with you or others via
e-mail transmission. As e-mails can be intercepted and read, disclosed, or
otherwise used or communicated by an unintended third party, or may not be
delivered to each of the parties to whom they are directed and only to such
parties, we cannot guarantee or warrant that e-mails from us will be properly
delivered and read only by the addressee. Therefore, we specifically disclaim
any liability or responsibility whatsoever for interception or unintentional
disclosure or communication of e-mail transmissions, or for the unauthorized use
or failed delivery of e-mails transmitted by us in connection with the
performance of this engagement. In that regard, you agree that we shall have no
liability for any loss or damage to any person or entity resulting from the use
of e-mail transmissions, including any consequential, incidental, direct,
indirect, or special damages, such as loss of revenues or anticipated profits,
or disclosure or communication of confidential or proprietary information.

 

Compelled Disclosure

 

In the event that we or any of its affiliates, or any of its or their members,
managers, partners, directors, officers and employees are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any information regarding the Company or the services provided
hereunder, the Company (to the extent permitted) will be provided with prompt
written notice thereof, so that the Company may seek a protective order or other
appropriate remedy at its own option and expense. The Company shall reimburse us
for all costs and expenses, including attorneys’ fees, which we and its
affiliates, and its and their members, managers, partners, directors, officers
and employees incur in connection with such requested or compelled disclosure,
whether or not any such protective order or other remedy is sought or obtained.

 

Indemnification

 

The Company shall defend, indemnify, and hold us and its affiliates, and its and
their members, managers, partners, directors, officers and employees, harmless
from and against all claims asserted by a third party (or parties) and related
damages, losses, or expenses, including, but not limited, to attorneys’ fees
arising out of or resulting from any and all acts or omissions of the Company or
its affiliates, including, but not limited to acts or omissions in the
maintenance of the Company’s books, records, and accounts, in the preparation or
use of the Company’s financial statements, in the timely filing of reports,
statements, and other documents with the U.S. Securities and Exchange
Commission, and in the design and maintenance of disclosure controls and
procedures and internal control over financial reporting.

 

Limitation on Liability

 

Our maximum liability hereunder for any reason shall be limited to the aggregate
amount of the fees paid by the Company to us for the twelve months immediately
preceding the date of the applicable claim, except to the extent that it is
finally determined that the Company has incurred actual direct damages that have
resulted from the gross negligence or willful misconduct of us, in which case
our maximum liability hereunder shall be limited to such actual direct damages.
UNDER NO CIRCUMSTANCES SHALL WE BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL LOSS OR DAMAGE RELATING TO THIS AGREEMENT.
This limitation on liability provision shall apply to the fullest extent of the
law, whether any claims are based in contract, statute, tort, or otherwise.

 



 

 

 

Waiver

 

The failure of any party to this Agreement at any time to require the
performance of any provision of this Agreement shall in no manner affect the
right to enforce the same, and no waiver by any party to this Agreement of any
provision of this Agreement (whether by conduct or otherwise) shall be deemed or
construed as a further or continuing waiver of such provision or any other
provision of this Agreement.

 

Third-Party Rights

 

No provision of this Agreement shall in any way inure to the benefit of any
third person (including the public at large) so as to make any such person a
third-party beneficiary of this Agreement or of any one or more of the terms
hereof, or otherwise give rise to any cause of action in any person not a party
hereto.

 

Severability

 

If any provision of this Agreement, as applied to any party or to any
circumstances, shall be found by a court of competent jurisdiction to be void,
invalid, or unenforceable, the same shall in no way affect any other provision
of this Agreement, the application of any such provision in any other
circumstances, or the validity or enforceability of this Agreement.

 

Entire Agreement

 

This Agreement contains the entire understanding of the parties hereto relating
to the subject matter of this Agreement and supersedes all prior and collateral
agreements, understandings, statements, and negotiations of the parties.

 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without regard to any laws that might otherwise govern
under applicable principles of conflicts of laws.

 

Dispute Resolution

 

If any dispute arises among the parties, they agree to try first in good faith
to settle the dispute by mediation administered by the American Arbitration
Association (AAA) under its Commercial Mediation Rules. All unresolved disputes
shall then be decided by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the AAA. In agreeing to arbitration, we both
acknowledge that in the event of a dispute over fees, each of us is giving up
the right to have the dispute decided in a court of law before a judge or jury
and instead we are accepting the use of arbitration for resolution. In any
litigation, arbitration, or other proceeding by which one party either seeks to
enforce its rights under this Agreement (whether in contract, tort, or both) or
seeks a declaration of any rights or obligations under this Agreement, the
prevailing party shall be awarded its reasonable attorney fees, and costs and
expenses incurred.

 



 

 

 

Term

 

This Agreement will commence on the date hereof and will continue in effect
until June 30, 2021. It is understood that either party may terminate this
Agreement at any time, for any reason, within 10 days of written notice to the
other party. It is understood that any unpaid services that are outstanding at
the date of termination are to be paid in full within 10 days from the date of
termination. Any and all financial and other information in Brio Financial’s
possession at the time of termination must be turned over to the Company,
including but not limited to quarterly and annual financial statements,
accompanying footnotes, ledgers, workpapers, MD&A, proposed adjustments with
supporting documentation, any other work product prepared by Brio Financial on
behalf of the Company.

 

We would like to take this opportunity to express our appreciation for the
opportunity to offer our services to your organization.

 

Very truly yours,

Brio Financial Group

 

Acceptance:

 

This letter correctly sets forth the understanding of Akers Biosciences, Inc.

 

/s/ Chris Schreiber   Chris Schreiber, Executive Chairman       7/21/2020   Date
 

 



 

 